This is a proceeding by original petition in this court for a mandamus to issue to the judges of the Honorable Court of Civil Appeals of the Sixth Supreme Judicial District, requiring them to certify certain questions to this court because of conflict between the decision of that court and other Courts of Civil Appeals, and, having examined the opinion of that Honorable Court, we conclude that it is in conflict with the decision of the Honorable Court of Civil Appeals in the case of Fort Worth 
Denver City Ry. Co. v. Rogers, 24 Texas Civ. App. 383[24 Tex. Civ. App. 383]. It is therefore ordered that a writ of mandamus issue to the Honorable Court of Civil Appeals of the Sixth District requiring them to certify to this court the question of law which was decided by that court on a special instruction asked by the plaintiff and given by the court, in which the jury were instructed that it was the duty of the railroad company to use "the utmost care" for the safety and protection of its passengers.
Mandamus granted.